    Case: 19-60766       Document: 00515269362   Page: 1     Date Filed: 01/13/2020




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                                  No. 19-60766


In re: CHARLIE LEE TAYLOR,                                 A True Copy
                                                           Certified order issued Jan 13, 2020

                                            Movant
                                                           Clerk, U.S. Court of Appeals, Fifth Circuit

                         Motion for an order authorizing
                     the United States District Court for the
                   Northern District of Mississippi to consider
                    a successive 28 U.S.C. § 2254 application


Before ELROD, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM:
      Charlie Lee Taylor, Mississippi prisoner # R6798, moves this court for
authorization to file a successive § 2254 application challenging his conviction
for possession with intent to distribute marijuana and cocaine and resulting
60-year sentence.       To obtain the requested authorization, he must make
a prima facie showing that (1) “the claim relies on a new rule of constitutional
law, made retroactive to cases on collateral review by the Supreme Court, that
was previously unavailable,” or (2) “the factual predicate for the claim could
not have been discovered previously through the exercise of due diligence” and
that, “the facts underlying the claim, if proven and viewed in light of the
evidence as a whole, would be sufficient to establish by clear and convincing
evidence that, but for constitutional error, no reasonable factfinder would have
found the applicant guilty of the underlying offense.” 28 U.S.C. § 2244(b)(2)(A),
(b)(2)(B), (b)(3)(C).
     Case: 19-60766    Document: 00515269362      Page: 2   Date Filed: 01/13/2020




       Taylor seeks authorization to raise the following claims: (1) he was
forced to represent himself at trial, in violation of his Sixth Amendment rights,
(2) appellate counsel was ineffective in failing to secure a complete trial record,
(3) his indictment was insufficient, (4) his arrest was unlawful, (5) the trial
court erred in allowing inadmissible evidence and appellate counsel was
ineffective in failing to raise the claim on appeal, (6) the attorney who
represented him in pretrial proceedings was ineffective, and (7) his sentence is
illegal.
       Because Taylor’s claim that appellate counsel was ineffective in failing
to secure a complete trial record was raised in his prior § 2254 application, it
is barred. 28 U.S.C. § 2244(b)(1). As to the remaining claims, Taylor has not
made the required prima facie showing. See § 2244(b)(2)(B).
       Accordingly, IT IS ORDERED that the motion for authorization is
DENIED.
      Case: 19-60766    Document: 00515269460         Page: 1   Date Filed: 01/13/2020




                       United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
LYLE W. CAYCE                                                          TEL. 504-310-7700
CLERK                                                               600 S. MAESTRI PLACE,
                                                                            Suite 115
                                                                   NEW ORLEANS, LA 70130

                               January 13, 2020


Mr. David Crews
Northern District of Mississippi, Aberdeen
United States District Court
301 W. Commerce Street
Aberdeen, MS 39730

       No. 19-60766       In re: Charlie Taylor
                          USDC No. 1:18-CV-222


Dear Mr. Crews,
Enclosed is a copy of the judgment issued as the mandate.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk


                                    By: _________________________
                                    Majella A. Sutton, Deputy Clerk
                                    504-310-7680
cc:
       Mr. Charlie Lee Taylor
